JUDGMENT
MEREDITH, District Judge.
Since the trial of this cause, Section 7.010(g) of the Police Manual has been amended by the Board of Police Commissioners to read as follows:
“Borrowing, obtaining, receiving, soliciting or accepting any money, securities, property, or other valuable thing or any credit or guarantee of credit either' directly or indirectly, from any person under investigation or against whom a complaint has been made or an arrest warrant has been issued, any person in official custody or free on bail or any relatives or employees of such persons.”
The memorandum of this Court dated August 22, 1980 is hereby incorporated in and made a part of this judgment.
IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the defendants have judgment against the plaintiffs and plaintiffs’ cause is dismissed with prejudice at plaintiffs’ cost.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the rules and regulations of the Board of St. Louis Police Commissioners of the City of St. Louis are not oppressive; they are not unconstitutional; they do not violate the plaintiffs’ right to privacy; they do not have a chilling effect on plaintiffs’ right to freedom of speech and association; they do not violate due process; they are valid and proper regulations in so far as the conduct of police officers is concerned.